         Case 15-35070             Doc 44     Filed 03/07/19 Entered 03/07/19 10:07:17                                   Desc Main
                                               Document     Page 1 of 10
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: FERGUSON, TERESA C                                                         § Case No. 15-35070
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on October 15, 2015. The undersigned trustee was appointed on October 15, 2015.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $               287,280.49

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                0.00
                                    Administrative expenses                                          47,953.27
                                    Bank service fees                                                   878.23
                                    Other payments to creditors                                           0.00
                                    Non-estate funds paid to 3rd Parties                            129,820.36
                                    Exemptions paid to the debtor                                         0.00
                                    Other payments to the debtor                                          0.00
                             Leaving a balance on hand of 1                         $               108,628.63
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 15-35070              Doc 44  Filed 03/07/19 Entered 03/07/19 10:07:17 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 10case was 03/04/2016
                                                                       this
       and the deadline for filing governmental claims was 04/12/2016. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $13,684.39. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $13,684.39, for a total compensation of $13,684.39.2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 02/19/2019                    By: /s/THOMAS E. SPRINGER
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 15-35070                     Doc 44            Filed 03/07/19 Entered 03/07/19 10:07:17                                         Desc Main
                                                                           Document     Page 3 of 10
                                                                                                                                                                               Exhibit A


                                                                                   Form 1                                                                                      Page: 1

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 15-35070                                                                       Trustee:          (330640)       THOMAS E. SPRINGER
Case Name:         FERGUSON, TERESA C                                                       Filed (f) or Converted (c): 10/15/15 (f)
                                                                                            §341(a) Meeting Date:            11/09/15
Period Ending: 02/19/19                                                                     Claims Bar Date:                 03/04/16

                                1                                          2                             3                          4                 5                   6

                     Asset Description                                 Petition/             Estimated Net Value              Property           Sale/Funds          Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled        (Value Determined By Trustee,        Abandoned           Received by      Administered (FA)/
                                                                        Values             Less Liens, Exemptions,           OA=§554(a)           the Estate       Gross Value of
Ref. #                                                                                         and Other Costs)                                                   Remaining Assets

 1        4879 Clay Street, Denver, CO 80221:                             124,866.50                      50,000.00                                  285,000.00                    FA
           value per illow
          Debtor owns 1/3 with her brother and sister

 2        Rush Card-payroll debit card                                           0.00                            0.00                                      0.00                    FA

 3        Residential lease Security Deposit                                   500.00                            0.00                                      0.00                    FA

 4        Used Furnishings and Household Goods                                 500.00                            0.00                                      0.00                    FA

 5        Used Clothes                                                         450.00                            0.00                                      0.00                    FA

 6        Term Life Insurance with MetLife thorugh work-no                       0.00                            0.00                                      0.00                    FA

 7        2015 Anticipated Tax Refund                                          500.00                            0.00                                      0.00                    FA

 8        2007 Chrysler Sebring-142,000 Miles                               3,150.00                             0.00                                      0.00                    FA

 9        2008 Chrysler PT Cruiser-42,000 Miles (co-signer                  1,987.50                             0.00                                      0.00                    FA

10        Tax refund-Colorado (u)                                           2,045.00                         2,045.00                                  2,045.00                    FA

 10      Assets      Totals (Excluding unknown values)                  $133,999.00                      $52,045.00                                $287,045.00                  $0.00



      Major Activities Affecting Case Closing:

                  Trustee to review claims and file any objections thereto if necessary and then proceed with preparation of the Final Report

      Initial Projected Date Of Final Report (TFR):       June 15, 2018                        Current Projected Date Of Final Report (TFR):        February 15, 2019




                                                                                                                                                Printed: 02/19/2019 03:06 PM   V.14.50
                         Case 15-35070                      Doc 44        Filed 03/07/19 Entered 03/07/19 10:07:17                                                Desc Main
                                                                           Document     Page 4 of 10
                                                                                                                                                                                     Exhibit B


                                                                                       Form 2                                                                                        Page: 1

                                                       Cash Receipts And Disbursements Record
Case Number:         15-35070                                                                            Trustee:            THOMAS E. SPRINGER (330640)
Case Name:           FERGUSON, TERESA C                                                                  Bank Name:          Rabobank, N.A.
                                                                                                         Account:            ******1466 - Checking Account
Taxpayer ID #:       **-***9840                                                                          Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 02/19/19                                                                                  Separate Bond: N/A

   1             2                             3                                       4                                                 5                    6                  7

 Trans.     {Ref #} /                                                                                                                Receipts         Disbursements           Checking
  Date      Check #           Paid To / Received From                    Description of Transaction                 T-Code              $                   $              Account Balance
07/13/18                   Wadsworth Warner Conrardy, P.C.                                                                             259,613.86                               259,613.86
               {1}                                                Gross Sales Price             285,000.00          1110-000                                                    259,613.86
                              Trelora Realty                      Real Estate Commission          -2,500.00         3510-000                                                    259,613.86
                                                                  (Agent for Seller)
                              New Western Acquisitions            Real Estate Commission          -7,980.00         3510-000                                                    259,613.86
                                                                  (Agent for Buyer)
                              Denver County Treasurer             Real Estate Taxes               -2,159.91         2820-000                                                    259,613.86
                              Land Title Guarantee Company        Title Insurance                 -1,468.00         2500-000                                                    259,613.86
                              Colorado Dept. of Rev.              Withholding and Transfer        -5,700.00         2500-000                                                    259,613.86
                                                                  Taxes
                              Land Title Guarantee Company        Recording Fees                       -18.00       2500-000                                                    259,613.86
                              Denver Waste Water                  Water & Sewer Charges                -30.23       2500-000                                                    259,613.86
                              Management Division
                              Denver Water Dept.                  Water & Sewer Charges               -600.00       2500-000                                                    259,613.86
                              Denver Water Dept.                  Water & Sewer Charges                70.00        2500-000                                                    259,613.86
                                                                  Seller Concession               -5,000.00         2500-000                                                    259,613.86
07/20/18                   Land Title Guarantee Company        Refund from closing of payment to water and          1110-000                 235.49                             259,849.35
                                                               sewer
07/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                      224.17        259,625.18
08/17/18       101         Trustee Resource Group              Real estate insurance (should have been paid         2420-000                                      208.65        259,416.53
                                                               at closing)
08/28/18       102         Phyllis Bassemier                   25% owner of real estate sold pursuant to            8500-000                                  64,910.18         194,506.35
                                                               Order approving sale entered 6/22/18
08/28/18       103         Richard Chaney                      25% owner of real estate sold pursuant to            8500-000                                  64,910.18         129,596.17
                                                               Order approving sale entered 6/22/18
08/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                      385.85        129,210.32
09/28/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                      152.46        129,057.86
10/17/18       104         Illinois Department of Revenue      2018 IL-1041-V                                       2820-000                                      241.00        128,816.86
10/17/18       105         United States Treasury              2018 Form 1041                                       2810-000                                   4,562.00         124,254.86
10/31/18                   Rabobank, N.A.                      Bank and Technology Services Fee                     2600-000                                      115.75        124,139.11
12/07/18       {10}        Office of the State Controller      Tax Refund                                           1224-000              2,045.00                              126,184.11
01/29/19       106         THOMAS E. SPRINGER                  Attorney fees pursuant to Order entered              3110-000                                  17,386.50         108,797.61
                                                               1/18/19
01/29/19       107         THOMAS E. SPRINGER                  Attorney expenses pursuant to Order entered          3120-000                                      135.06        108,662.55
                                                               1/18/19
02/19/19       108         INTERNATIONAL SURETIES, LTD.        BOND PREMIUM PAYMENT ON LEDGER                       2300-000                                       33.92        108,628.63
                                                               BALANCE AS OF 02/19/2019 FOR CASE
                                                               #15-35070, yearly bond premium

                                                                                                         Subtotals :                  $261,894.35         $153,265.72
{} Asset reference(s)                                                                                                                             Printed: 02/19/2019 03:06 PM       V.14.50
                         Case 15-35070                  Doc 44         Filed 03/07/19 Entered 03/07/19 10:07:17                                                Desc Main
                                                                        Document     Page 5 of 10
                                                                                                                                                                                 Exhibit B


                                                                                   Form 2                                                                                        Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         15-35070                                                                      Trustee:              THOMAS E. SPRINGER (330640)
Case Name:           FERGUSON, TERESA C                                                            Bank Name:            Rabobank, N.A.
                                                                                                   Account:              ******1466 - Checking Account
Taxpayer ID #:       **-***9840                                                                    Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 02/19/19                                                                            Separate Bond: N/A

   1             2                         3                                        4                                                5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                T-Code              $                  $               Account Balance

                                                                                  ACCOUNT TOTALS                                   261,894.35             153,265.72       $108,628.63
                                                                                         Less: Bank Transfers                             0.00                  0.00
                                                                                  Subtotal                                         261,894.35             153,265.72
                                                                                         Less: Payments to Debtors                                              0.00
                                                                                  NET Receipts / Disbursements                    $261,894.35         $153,265.72

                                Net Receipts :           261,894.35
                      Plus Gross Adjustments :            25,386.14                                                                    Net             Net                    Account
                                                                                  TOTAL - ALL ACCOUNTS                               Receipts     Disbursements               Balances
                                  Net Estate :          $287,280.49
                                                                                  Checking # ******1466                            261,894.35             153,265.72        108,628.63

                                                                                                                                  $261,894.35         $153,265.72          $108,628.63




{} Asset reference(s)                                                                                                                         Printed: 02/19/2019 03:06 PM       V.14.50
                    Case 15-35070               Doc 44   Filed 03/07/19 Entered 03/07/19 10:07:17                       Desc Main
                                                          Document     Page 6 of 10

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                            Claims Bar Date: March 4, 2016

Case Number: 15-35070                                              Page: 1                                          Date: February 19, 2019
Debtor Name: FERGUSON, TERESA C                                                                                     Time: 03:06:17 PM
Claim #   Creditor Name & Address                   Claim Type    Claim Ref. No. / Notes          Amount Allowed     Paid to Date   Claim Balance

          Wadsworth Warner Conrady, PC              Admin Ch. 7                                         $6,204.50           $0.00          6,204.50
200

          Wadsworth Warner Conrady, PC              Admin Ch. 7                                          $356.35            $0.00              356.35
200

          LOIS WEST, CPA                            Admin Ch. 7                                         $1,351.50           $0.00          1,351.50
200       Kutchins, Robbins, & Diamond, Ltd.
          1101 Perimeter Drive, Suite #760
          Schaumburg, IL 60173
          THOMAS E. SPRINGER                        Admin Ch. 7                                        $13,684.39           $0.00         13,684.39
200       300 S. County Farm Rd., Ste.I                           [Updated by Surplus to Debtor Report based on Net Estate Value: 208687.74]
          Wheaton, IL 60187
          Clerk of the US Bankruptcy Court          Admin Ch. 7                                          $350.00            $0.00              350.00
200       219 S. Dearborn Street                                  Adversary filing fee 17-00164
          Chicago, IL 60604
BOND      INTERNATIONAL SURETIES, LTD.              Admin Ch. 7                                           $33.92           $33.92                0.00
200       SUITE 420
          701 POYDRAS STREET
          New Orleans, LA 70139
ATTYEXP THOMAS E. SPRINGER                          Admin Ch. 7                                          $135.06          $135.06                0.00
200       SPRINGER BROWN, LLC
          300 S. County Farm Road ,Suite I
          Wheaton, IL 60187
ATTYFEE THOMAS E. SPRINGER                          Admin Ch. 7                                        $17,386.50      $17,386.50                0.00
S       SPRINGER BROWN, LLC
200     300 S. County Farm Road ,Suite I
        Wheaton, IL 60187


1         American InfoSource LP as agent for       Unsecured                                            $777.34            $0.00              777.34
 610      DIRECTV, LLC
          PO Box 51178
          Los Angeles, CA 90051-5478
2         Credit Acceptance                         Unsecured                                           $5,702.39           $0.00          5,702.39
 610      Attn: Bankruptcy Dept
          25505 West 12 Mile Rd Ste 3000
          Southfield, MI 48034
3         Lloyds Apartments                         Unsecured                                           $1,534.65           $0.00          1,534.65
 610      % Continental Collection Agency
          PO Box 24022
          Denver, CO 80224
1I        American InfoSource LP as agent for       Unsecured                                               $0.00           $0.00                0.00
 640      DIRECTV, LLC
          PO Box 51178
          Los Angeles, CA 90051-5478
2I        Credit Acceptance                         Unsecured                                               $0.00           $0.00                0.00
 640      Attn: Bankruptcy Dept
          25505 West 12 Mile Rd Ste 3000
          Southfield, MI 48034
                    Case 15-35070           Doc 44   Filed 03/07/19 Entered 03/07/19 10:07:17               Desc Main
                                                      Document     Page 7 of 10

                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                    Claims Bar Date: March 4, 2016

Case Number: 15-35070                                         Page: 2                                   Date: February 19, 2019
Debtor Name: FERGUSON, TERESA C                                                                         Time: 03:06:17 PM
Claim #   Creditor Name & Address               Claim Type   Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

3I        Lloyds Apartments                     Unsecured                                       $0.00          $0.00             0.00
 640      % Continental Collection Agency
          PO Box 24022
          Denver, CO 80224
SURPLUS FERGUSON, TERESA C                      Unsecured                                  $78,592.75          $0.00        78,592.75
650     640 PARKER AVE
          AURORA, IL 60505

<< Totals >>                                                                              126,109.35       17,555.48       108,553.87
          Case 15-35070          Doc 44    Filed 03/07/19 Entered 03/07/19 10:07:17                   Desc Main
                                            Document     Page 8 of 10


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

           Case No.: 15-35070
           Case Name: FERGUSON, TERESA C
           Trustee Name: THOMAS E. SPRINGER
                                               Balance on hand:                            $          108,628.63
             Claims of secured creditors will be paid as follows:

Claim        Claimant                              Claim Allowed Amount Interim Payments                 Proposed
No.                                              Asserted       of Claim          to Date                Payment
                                                     None
                                               Total to be paid to secured creditors:      $                0.00
                                               Remaining balance:                          $          108,628.63

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                            Total Requested Interim Payments           Proposed
                                                                                      to Date          Payment
Trustee, Fees - THOMAS E. SPRINGER                                  13,684.39                  0.00      13,684.39
Attorney for Trustee, Fees - THOMAS E. SPRINGER                     17,386.50           17,386.50             0.00
Attorney for Trustee, Expenses - THOMAS E. SPRINGER                   135.06              135.06              0.00
Accountant for Trustee, Fees - LOIS WEST, CPA                        1,351.50                  0.00       1,351.50
Charges, U.S. Bankruptcy Court                                        350.00                   0.00         350.00
Other Fees: Wadsworth Warner Conrady, PC                             6,204.50                  0.00       6,204.50
Other Expenses: INTERNATIONAL SURETIES, LTD.                            33.92              33.92              0.00
Other Expenses: Wadsworth Warner Conrady, PC                          356.35                   0.00         356.35
                           Total to be paid for chapter 7 administration expenses:         $           21,946.74
                           Remaining balance:                                              $           86,681.89

             Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                            Total Requested Interim Payments           Proposed
                                                                                      to Date          Payment
                                                     None
                           Total to be paid for prior chapter administrative expenses:     $                0.00
                           Remaining balance:                                              $           86,681.89




   UST Form 101-7-TFR (05/1/2011)
           Case 15-35070         Doc 44      Filed 03/07/19 Entered 03/07/19 10:07:17                  Desc Main
                                              Document     Page 9 of 10




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          86,681.89
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 8,014.38 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 100.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            American InfoSource LP as agent for                       777.34                 0.00         777.34
  2            Credit Acceptance                                       5,702.39                 0.00       5,702.39
  3            Lloyds Apartments                                       1,534.65                 0.00       1,534.65
                             Total to be paid for timely general unsecured claims:          $           8,014.38
                             Remaining balance:                                             $          78,667.51


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                       None
                             Total to be paid for tardy general unsecured claims:           $               0.00
                             Remaining balance:                                             $          78,667.51



  UST Form 101-7-TFR (05/1/2011)
           Case 15-35070         Doc 44      Filed 03/07/19 Entered 03/07/19 10:07:17                 Desc Main
                                              Document     Page 10 of 10




             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments             Proposed
No                                                                   of Claim          to Date            Payment
                                                       None
                                                 Total to be paid for subordinated claims: $                  0.00
                                                 Remaining balance:                        $             78,667.51

              To the extent funds remain after payment in full of all allowed claims, interest will be
        paid at the legal rate of 0.3% pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest
        are $74.76. The amounts proposed for payment to each claimant, listed above, shall be
        increased to include the applicable interest.
              The amount of surplus returned to the debtor after payment of all claims and interest is
        $ 78,592.75.




  UST Form 101-7-TFR (05/1/2011)
